59 N.Y.2d 638 (1983)
In the Matter of the Claims of Joseph Di Martino et al., Respondents. Buffalo Courier Express Co., Inc., Appellant. Philip Ross, as Industrial Commissioner, Respondent.
In the Matter of the Claim of David L. Wells, Respondent. Utica Observer-Dispatch & Utica Daily Press, Inc., Appellant. Lillian Roberts, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued March 23, 1983.
Decided April 28, 1983.
Bonnie Glatzer and Fredric H. Fischer for Buffalo Courier Express, appellant.
William E. McKnight and Michael A. Hausknecht for Utica Observer-Dispatch & Utica Daily Press, Inc., appellant.
Robert Abrams, Attorney-General (Paul S. Shemin, Peter H. Schiff and Iris A. Steel of counsel), for Philip Ross, Industrial Commissioner, respondent.
John D. Chestara for David L. Wells, respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*641MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, in each of these cases.
Whether the relationships of the bundle-haulers and the motor route carriers with the publishers are those of employees or independent contractors involves resolution of questions of fact. We agree with the Appellate Division that in each case, taken as a whole the proof in the record constituted substantial evidence sustaining the determination of the Unemployment Insurance Appeal Board that the relationship was that of employer-employee.
In each case: Order affirmed, with costs, in memorandum.